Citation Nr: 0521911	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that determination, the RO denied a claim of 
entitlement to service connection for PTSD.  The appellant 
disagreed and this appeal ensued.  The appellant testified 
before the undersigned at a Travel Board hearing in 
August 2003.  

For the reasons discussed below, the issue for appellate 
review is as stated on the title page of this remand.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant and his representative contend that he has PTSD 
related to a violent beating he suffered during his service 
in Vietnam.  The current claim is not the appellant's first 
seeking service connection for PTSD.  The RO previously 
denied the claim in September 1995 and March 1999 rating 
decisions and notified the appellant by a letters dated these 
same months, respectively.  As the appellant did not timely 
disagree with or perfect an appeal from these rating 
decisions, the September 1995 decision is final.  See 
38 U.S.C.A. § 7105(c).  

In its most recent adjudication, the RO did not address 
whether new and material evidence had been submitted to 
reopen the previously denied claim.  To reopen a previously 
denied claim, the appellant must submit new and material 
evidence.  Whether new and material evidence has been 
submitted is a preliminary issue to the reopening of the 
claim.  If new and material evidence is submitted, the claim 
will be reopened and adjudicated on the merits.  38 U.S.C.A. 
§ 5108 (West 2002).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Accordingly, this matter is REMANDED for the following:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of (2000), 
is completed, and in particular, the 
appellant should be informed of the 
evidentiary requirements for new and 
material evidence to reopen his claim for 
service connection for PTSD.  

2.  After conducting any further 
indicated development, the RO should 
readjudicate the claim for new and 
material evidence.  If any of the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and 
with an appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



